******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  CHRISTOPHER JONAS v. PLAYHOUSE SQUARE
   CONDOMINIUM ASSOCIATION, INC., ET AL.
                (AC 38764)
                 Lavine, Alvord and Mullins, Js.
         Argued March 8—officially released May 9, 2017

   (Appeal from Superior Court, judicial district of
                Fairfield, Bellis, J.)
  Christopher Jonas, self-represented, the appellant
(plaintiff).
  Logan A. Forsey, with whom, on the brief, was
Joshua A. Auxier, for the appellee (named defendant).
  Nancy D. Gallagher, for the appellee (defendant
Gault, Inc.).
                          Opinion

   PER CURIAM. The plaintiff, Christopher Jonas,
appeals from the judgment of the trial court dismissing
his cause of action against the defendants, Playhouse
Square Condominium Association, Inc. (Playhouse),
and Gault, Inc. (Gault),1 after he failed to appear at a
status conference. On appeal, the plaintiff claims that
the trial court improperly denied his motion to open
the judgment on the ground that he was justified in his
failure to appear at the status conference because of
his ongoing health problems. We affirm the judgment
of the trial court.
   The plaintiff commenced causes of action against the
defendants in 2008, 2009, and 2010 alleging that they
failed to maintain and to repair the heating system in his
condominium unit. On April 23, 2012, the court granted
Playhouse’s motion to consolidate all three cases pursu-
ant to Practice Book § 9-5. Thereafter, the plaintiff
requested and received several continuances of the trial
date due to his ongoing health issues. Relevant to this
appeal, on September 29, 2014, the plaintiff filed another
motion for continuance, requesting a continuance of
the trial until March 20, 2015. In response, on October
20, 2014, the court issued a notice ordering the parties
to appear for a status conference. On October 21, 2014,
the court issued a second notice setting the matter down
specifically for a January 21, 2015 status conference. On
November 17, 2014, the plaintiff filed a motion for a
continuance of the status conference. The court did not
rule on the plaintiff’s motion. On January 21, 2015, the
plaintiff failed to appear for the status conference. That
same day, the court rendered a judgment of dismissal
of the plaintiff’s consolidated cases due to his failure to
appear and sent notice of the judgments to the parties.
   On September 28, 2015, eight months after the court
rendered and sent notice of its judgment, the plaintiff
filed a motion to open the judgment dismissing the 2008
case only.2 On October 8, 2015, Playhouse objected to
the plaintiff’s motion, in part, because it was untimely.
On October 26, 2015, the court denied the plaintiff’s
motion as untimely. On November 13, 2015, the plaintiff
filed a motion to reargue the denial of his motion to open
the judgment, which the court denied on November 30,
2015.
   On December 17, 2015, the plaintiff filed the instant
appeal, listing the trial court docket numbers for all
three cases on his appeal form. This court subsequently
dismissed as untimely the plaintiff’s appeal as it per-
tained to the underlying judgment dismissing the con-
solidated action. The only issue before this court
therefore is whether the trial court properly denied the
plaintiff’s motion to open the judgment in the 2008 case.
We conclude that the trial court properly denied the
plaintiff’s motion to open the judgment.
   Our courts have the inherent authority to open, cor-
rect, or modify judgments, but this authority is
restricted by statute and the rules of practice. 710 Long
Ridge Operating Co. II, LLC v. Stebbins, 153 Conn.
App. 288, 294, 101 A.3d 292 (2014). For a trial court to
open or set aside a judgment, a motion to open or a
motion to set aside must be filed within four months
of the date judgment is rendered with certain limited
exceptions, e.g., the parties waive the statutory time
limitation. General Statutes § 52-212 (a);3 General Stat-
utes § 52-212a;4 Practice Book § 17-4;5 Flater v. Grace,
291 Conn. 410, 418–19, 969 A.2d 157 (2009). This statu-
tory time limitation ‘‘operates as a constraint, not on
the trial court’s jurisdictional authority, but on its sub-
stantive authority to adjudicate the merits of the case
before it.’’ Kim v. Magnotta, 249 Conn. 94, 104, 733
A.2d 809 (1999). The plaintiff filed his motion to open
the judgment eight months after the court rendered
the judgment of dismissal. He failed to prove that an
exception to the statutory time limitation existed.
Accordingly, the court did not have the substantive
authority to act on the plaintiff’s motion and properly
denied it.
      The judgment is affirmed.
  1
     Several additional parties were named as defendants in this action, but
they have not participated in this appeal. We therefore refer in this opinion
to Playhouse and Gault as the defendants.
   2
     The plaintiff attempted to file his motion to open the judgment in May
2015, but the court rejected the motion because he failed to pay the required
filing fee. See General Statutes § 52-259c; see also Farren v. Farren, 142
Conn. App. 145, 154, 64 A.3d 352, cert. denied, 309 Conn. 903, 68 A.3d
658 (2013).
   3
     General Statutes § 52-212 (a) provides in relevant part: ‘‘Any judgment
rendered . . . upon a default or nonsuit in the Superior Court may be set
aside, within four months following the date on which it was rendered
. . . .’’
   4
     General Statutes § 52-212a provides in relevant part: ‘‘Unless otherwise
provided by law . . . a civil judgment . . . rendered in the Superior Court
may not be opened . . . unless a motion to open . . . is filed within four
months following the date on which it was rendered . . . .’’
   5
     Practice Book § 17-4 (a) provides in relevant part: ‘‘Unless otherwise
provided by law . . . any civil judgment . . . rendered in the superior court
may not be opened . . . unless a motion to open . . . is filed within four
months succeeding the date on which notice was sent. The parties may waive
the provisions of this subsection or otherwise submit to the jurisdiction of
the court.’’